United States Court of Appeals
                                         For the Seventh Circuit
                                         Chicago, Illinois  60604

                                                   June 17, 2011

                                                  Before



                                  MICHAEL S. KANNE, Circuit Judge

                                  DIANE P. WOOD, Circuit Judge

                                  DIANE S. SYKES, Circuit Judge




No. 10‐3028

UNITED STATES OF AMERICA,                                  Appeal from the United States District
          Plaintiff‐Appellee,                              Court for the Northern District of
                                                           Illinois, Eastern Division.
                          v.
                                                           No. 1:03‐cr‐00621‐5
ERICK MARTINEZ,
           Defendant‐Appellant.                                     Amy J. St. Eve,
                                                           Judge.



                                                 ORDER

            The slip opinion of June 16, 2011, is amended as follows:

            Page 8, first full paragraph, line 1, “him” is deleted.